Citation Nr: 1513339	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for right upper extremity peripheral neuropathy claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for left upper extremity peripheral neuropathy claimed as the result of herbicide exposure.  

4.  Entitlement to service connection for right lower extremity peripheral neuropathy claimed as the result of herbicide exposure.  

5.  Entitlement to service connection for left lower extremity peripheral neuropathy claimed as the result of herbicide exposure.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.  
8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for a heart disorder claimed as the result of herbicide exposure.  

10.  Entitlement to service connection for erectile dysfunction.  

11.  Entitlement to service connection for a lumbar spine disorder to include degenerative disc disease.  

12.  Entitlement to service connection for recurrent tick bite residuals.  

13.  Entitlement to service connection for a skin disorder of the feet to include "jungle rot."  

14.  Entitlement to service connection for a vision disorder.  

15.  Entitlement to service connection for a sleep disorder to include obstructive sleep apnea.  

16.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had certified active service from June 1973 to October 1973; from August 1981 to August 1984; and from January 1994 to December 1996.  He had additional periods of duty with the Texas Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, bilateral hearing loss, hypertension, heart disease, erectile dysfunction, a herniated disc, fever from a tick bite, "jungle rot" of the feet, and a vision disorder and a TDIU.  In May 2007, the Veteran submitted a notice of disagreement (NOD) with the denial of service connection for the multiple disorders.  In February 2008, the Veteran submitted a NOD with the denial of a TDIU.  In January 2009, the RO issued a statement of the case (SOC) to the Veteran.  In February 2009, the Veteran submitted an Appeal to the Board (VA Form 9).  

In September 2013, the RO denied service connection for tinnitus.  In October 2013, the Veteran submitted a NOD.  In May 2014, the RO issued a SOC to the Veteran which addressed the denial of service connection for tinnitus.  In June 2014, the Veteran submitted an Appeal to the Board (VA Form 9).  

In October 2014, the RO denied service connection for sleep apnea.  In November 2014, the Veteran submitted a NOD.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In January 2015, the Veteran submitted a written statement which may be reasonably construed as an informal application to reopen his claim for service connection for posttraumatic stress disorder (PTSD).  In multiple written statements, the Veteran has advanced contentions which may be reasonably construed as a claim of entitlement to compensation for spina bifida.  The issues have not been adjudicated and are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran had been scheduled for a travel board hearing in October 2014.  Prior to the hearing taking place he wrote to inform the RO that he could not attend the hearing as his wife had cancer and he could not leave her by herself.  38 C.F.R. § 20.704.  In February 2015, the AOJ informed the Veteran that "[b]ased upon your request, we have placed you on the list of persons wanting to appear at our office for an in-person hearing" before a Veterans Law Judge sitting at the RO.  The record does not reflect that the requested hearing before a Veterans Law Judge has been scheduled or the Veteran withdrew his hearing request.  

Sleep Disorder

In November 2014, the Veteran submitted a timely NOD with the denial of service connection for a sleep disorder to include obstructive sleep apnea.  A SOC addressing the Veteran's NOD has not been issued to the Veteran.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action: 

1.  Issue a SOC to the Veteran and his accredited representative which addresses the issue of service connection for a sleep disorder to include obstructive sleep apnea.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

2.  Then schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

